 

May 1, 2013

 

Sol & Tina Waxman Family Foundation, is lending Innovative Designs, Inc the
amount of $100,000 Dollars, at an interest of 10%. Repayment of $110,000,
interest included, will be made by December 31, 2013.

 

As collateral for this loan, Joseph Riccelli is pledging stock certificate
#1766, for 250,000 shares of IVDN stock. In the event the above-mentioned loan
is not repaid as stated, the Sol & Tina Waxman Family foundation will have the
right to receive ownership of this stock certificate. Joseph Riccelli will
personally guarantee this loan.

 

Upon repayment of this loan, the stock certificate is to be returned to Joseph
Riccelli, completing this agreement.

 

/s/ Jeffrey M. Stone     Sol & Tina Waxman Family Foundation   Jeffrey M. Stone,
President       /s/ Joseph Riccelli     Joseph Riccelli, CEO       /s/ Gregory
P. Domian     Witness - Gregory P. Domian  

 



 

 

